id office uilc cca_2009072215145550 ------------------------- number release date from -------------------- sent wednesday date pm to -------------------------------------- cc ----------------------------------------------------------------------------------------- subject fw disqualification of a profit sharing plan below is an e-mail answer to using the duty_of_consistency thus it appears from the response we will not be able to argue the duty_of_consistency in this case for your info also attached is 231_f3d_541 9th cir that is cited in the e-mail from sent wednesday date pm to cc subject fw disqualification of a profit sharing plan here is our analysis on the duty_of_consistency issue please let me know if you need anything further from us or if you need this put into a formal memo facts taxpayer made rollover_contributions to the profit sharing plan these contributions occurred as early as -------- and were reported on the plan's form_5500 and the taxpayer's individual return the service is asserting that the plan is disqualified because it violated the exclusive benefit rule and did not meet the qualification requirements of sec_401 the service further asserts that this disqualification took place in -------- although the issue of possible disqualification in ----- ------- has been raised taxpayer's representative argues that if the disqualification is retroactive the three year statute of limitation applies because the plan should have been disqualified prior to ------- this would result in the taxpayer avoiding income taxes on the rollover amounts the taxpayer's representative believes that either a the plan is not disqualified in any year prior to ------- or b the plan was disqualified in a year now closed by the statute_of_limitations ie prior to ------- issue may the service argue that the duty_of_consistency applies against the taxpayer because the service did not have sufficient information or reason to disqualify the plan and the taxpayer was not forthcoming with such information answer -- the duty_of_consistency is an affirmative defense that prevents a party usually the taxpayer from taking a tax position with respect to a tax_year and then taking a contrary position in a subsequent year the three elements of duty_of_consistency are a party makes a representation for tax purposes the other party acquiesces to the representation and relies on it and the first party changes the representation in a later year after the statute_of_limitations bars an adjustment to the initial year 109_tc_290 the duty_of_consistency may only be used for questions involving fact or for mixed questions of law and fact it can’t be used to prohibit an argument on a pure question of law 229_f2d_376 6th cir in this case the taxpayer and the plan made representations to the service that rollover_contributions were made to the plan in years prior to ------ the service accepted those representations and relied on them neither the taxpayer nor the plan are now changing those representations it is my understanding that they still believe those rollover_contributions were valid but if the service determines they were not the taxpayer would be liable for tax in those years if the three year period of limitations applies any assessment of tax for those years is now barred by the statute_of_limitations whether those rollover_contributions were valid appears to be a pure question of law the taxpayers are not changing any of the factual representations they previously made on their returns the sole question is whether under the facts as provided by the taxpayer and discovered by the service the plan is disqualified under the code since this question is a question of law the duty_of_consistency may not be applied cf 231_f3d_541 9th cir taxpayer bound by the duty_of_consistency after she incorrectly stated on her return that she had rolled over plan distribution within days of distribution
